Name: Regulation (EEC) No 278/75 of the Commission of 4 February 1975 amending Regulation (EEC) No 3130/73 as regards the security to be lodged when tendering for the export levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 75 Official Journal of the European Communities No L 31 /7 REGULATION (EEC) No 278/75 OF THE COMMISSION of 4 February 1975 amending Regulation (EEC) No 3130/73 as regards the security to be lodged when tendering for the export levy for cereals Whereas this provision should be replaced by a more flexible arrangement ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Artide 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC (') of 13 June 1967 on the common organization of the market in cereals, as last amended by Regulation (EEC) No 85/75 (2 ) ; Having regard to Council Regulation (EEC) No 1968/73 (3 ) of 19 July 1973 laying down general rules to be applied in the event of the cereals market being disturbed , as last amended by Regulation (EEC) No 86/75 (4), and in particular Article 4 thereof ; Whereas Article 3 of Commission Regulation (EEC) No 3130/73 (5 ) of 16 November 1973 establishing the conditions for the application of the system of tendering for export levies for cereals provides that security shall be lodged in an amount equal to 30 % of the export levy proposed by the tenderer concerned such amount not however to be less than three units of account per metric ton ; Article 3 ( 1 ) of Regulation (EEC) No 3130/73 is replaced by the following : ' 1 . No tender shall be considered unless appro ­ priate security is lodged . The amount of this security shall be fixed in the Regulation relating to the opening of the relevant invitation to tender.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 February 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 117, 19 . 6 . 1967, p . 2269/67. 0 OJ No L 1 1 , 16 . 1 . 1975, p. 1 . (3 ) OJ No L 201 , 21 . 7 . 1973 , p. 10 . (4 ) OJ No L 11 , 16 . 1 . 1975, p. 2 . (5 ) OJ No L 319, 20 . 11 . 1973, p . 10 .